DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to prior art, as set forth in Applicant’s arguments, Kuroda cannot be said to teach thermoelectric generators.  The term ‘thermoelectric generator’ conveys a particular circuit function and structure which would be understood by one of skill in the art (though not cited, see article on thermoelectric generators https://en.wikipedia.org/wiki/Thermoelectric_generator — linked to in the Wikipedia article cited by Applicant) in a manner that could not be taught by a more generic ‘sensor’ — such as the sensors 32-33 of Kuroda.  There is no further teaching the state of the art at the time of filing that would remedy the deficiencies of Kuroda and where otherwise modifying Kuroda to incorporate a thermoelectric generator (which would require impermissible hindsight) would then improperly alter the principle operation of Kuroda.  With respect to § 101 eligibility, claim(s) 8-9 limit a sufficiently particular structure to the data gathering and signal generation elements of the additional elements such that claim(s) 8-9 as whole implements the judicial exception with a particular structure that is integral to the claim(s) and where such a structure (i.e., the particular distances and thermal resistances) also makes claim(s) 8-9 as whole more than an effort to monopolize the exception.  

Claim Objections
Claim(s) 1, 6-7, 10, 11, and 15-16 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the first recitation of the phrase ‘configured to receive first heat flow from the body’ should be amended to recite ‘configured to receive a first heat flow from the body’. Similarly, the first recitation of ‘second heat flow from the body’ should be amended to recite ‘a second heat flow from the body’. 
In claim(s) 1, the term ‘a second temperature of a body’ should be amended to recite ‘a second temperature of [[a]] the body’. 
In claim(s) 6, the phrase ‘and configured to’ should be amended to recite ‘and where the control unit is configured to’. 
In claim(s) 7, the phrase ‘the first thermoelectric generator’ should be amended to recite ‘the first thermoelectric generator portion’ and the phrase ‘the second thermoelectric generator’ should be amended to recite ‘the second thermoelectric generator portion’.  
In claim(s) 7 and 14, although Examiner finds that the specification provides adequate definition to the term ‘substantially’ in view of the guidance of MPEP § 2173.05(b) (i.e., one of ordinary skill would be able to reasonably ascertain the scope of the term from this application’s specification ¶37) and thus the term is definite when claim(s) 7 and 14 are read in light of the specification, Examiner also respectfully submits that some confusion could nonetheless potentially arise in select reasonable readings of the claim.  Examiner suggests amending the corresponding phrase surrounding substantially to recite ‘a majority of the first temperature sensing portion’ and ‘a majority of the second temperature sensing portion’ in order to reduce any potential ambiguity in a reading of the claim(s) that may occur. 
In claim(s) 10, the phrase ‘obtaining, using a control unit executing program instruction stored in a memory’  should be amended to recite ‘obtaining, using a control unit executing program instructions stored in a memory’. 
Similarly, in claim(s) 10, the phrase ‘obtaining, using the control unit executing program instruction stored in a memory’ should be amended to recite ‘obtaining, using the control unit executing the program instructions the [[a]] memory’
In claim(s) 10, the term ‘a body core temperature’ should be amended to recite ‘a core body (TB)’ and then the first recitation of ‘a core body temperature’ in the second to last limitation of claim(s) 10 should be amended to recite ‘the [[a]] core body temperature’. 
In claim(s) 10, the last limitation reciting ‘the calculating body core temperature’ should be amended to recite ‘the calculated core body 
In claim(s) 11, the phrase ‘wherein calculating, with the control unit, the body core temperature’ should be amended to recite ‘wherein the calculating, with the control unit, of the core body supporting the housing on the body’ should be amended to recite ‘wherein the supporting of the housing on the body’.   
In claim(s) 16, the phrase ‘under the control of the control unit, the calculated body core temperature’ should be amended to recite ‘by a core body 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
Claim 1. A temperature sensor system comprising: 
a first sensor assembly including (i) a first temperature sensing portion configured to generate a first temperature signal based upon a first temperature of a body proximate a first surface portion of the first temperature sensing portion, and (ii) a first thermoelectric generator portion configured to receive first heat flow from the body through the first temperature sensing portion and to generate a first heat flow signal based upon the first heat flow, the first sensor assembly having a first thermal resistance; 
a second sensor assembly including (i) a second temperature sensing portion configured to generate a second temperature signal based upon a second temperature of a body proximate a second surface portion of the second temperature sensing portion, and (ii) a second thermoelectric generator portion configured to receive second heat flow from the body through the second temperature sensing portion and to generate a second heat flow signal based upon the second heat flow, the second sensor assembly having a second thermal resistance different from the first thermal resistance; 
a memory including program instructions stored therein; 
and a control unit operably connected to the first sensor assembly, the second sensor assembly, and the memory, the control unit configured to execute the program instructions to obtain the first temperature signal, the first heat flow signal, the second temperature signal and the second heat flow signal, calculate a body core temperature (TB) based upon the obtained first temperature signal, the obtained first heat flow signal, the obtained second temperature signal, and the obtained second heat flow signal, and output the calculated body core temperature.

	The recitation of a system comprising sensor assemblies having temperature sensing portions and signal generators, a memory, and a control unit to calculate a temperature from the acquired signals encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘calculating’ a temperature based on temperature signals and heat flow signals encompasses a clinician (mentally) reviewing temperature and heat flow data from a device attached to a patient and (mentally) calculating the patient’s temperature therefrom.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering and output— and generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 10 encounters the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 2 and 11 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 3-7 and 12-16 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application and/or generic computing elements  — the providing of a display, being mere extrasolutionary activity of post-abstract output recited at a high level of generality (i.e., insufficient integration into a machine or use under 2019 PEG p. 55); the structuring of the sensor housing being no more than nominal detail for the data gathering step.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more.
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of temperature data collection, as presently limited, cannot provide an inventive concept.  Otherwise generic computer elements of memory and controller(s) do not remedy the deficiencies of the extrasolutionary steps. Extrasolution activity (data gathering and output), generic computer elements, or any otherwise incidental linkages of the abstract portions to a field of use cannot provide an inventive concept.  The claims are not patent eligible.
Examiner notes: by way of contrast, claim(s) 8-9 are eligible under § 101 as such claim(s) do adequately integrate the data gathering elements into a particular application (i.e., the structure of the sensor/generator portions). 

Response to Arguments
Applicant argues in section II (remarks pp. 9-10) that the claim(s) are eligible under § 101 as they encompass an improvement to a technology.  Examiner respectfully disagrees.  First, Examiner notes that the arguments for eligibility do not appear to point out which particular limitations of the claim(s) (presumably claim(s) 1 and 10) encompass the alleged improvement in a way that makes the claim(s), as a whole, eligible under step 2A prong two or step 2B — the remarks appear to amount to an allegation of improvement without any particular tying of the improvement to the exact language of the claim(s).  Applicant’s argument for eligibility appears to be that the claim(s) encompass an improvement to determination of a core body temperature —  where the determination of the temperature value is an abstract step in the claim(s) as shown in the § 101 rejection above and, thus, Applicant’s argument rests on the assertion that the claim(s) encompass an improvement to an abstract temperature determination.  However, Examiner draws attention to p. 13 of the October 2019 update to the 2019 PEG which establishes 
“[I]t is important to keep in mind that an improvement in the judicial exception itself…is not an improvement in technology.”

Examiner respectfully submits that the generator and sensor as claimed (in the rejected claim(s)) are mere data gathering portions recited at a broad level so as to constitute ineligible extrasolutionary activity.  The § 101 rejection is maintained.   Examiner notes by way of contrast that claim(s) 8-9 do encompass a sufficiently particular structure that render claim(s) 8-9 eligible under § 101 by way of limiting a particular arrangement of the generator and sensing portions and/or thermal resistivities of those portions in a manner that means claim(s) 8-9 as a whole implement the judicial exception with a particular structure to preclude monopolizing the exception. 

Applicant’s arguments, see remarks pp. 10-17, filed 8/9/22, with respect to the prior art rejections under Kuroda are have been fully considered and are persuasive.  In particular, Examiner agrees with Applicant that sensors 32 and 33 of Kuroda cannot be said to constitute a thermoelectric generator portion under BRI.  As established by Applicant, a thermoelectric generator portion operates on the principle of the Seebeck effect which is not an operation that a thermistor performs (though not cited, see article on thermoelectric generators https://en.wikipedia.org/wiki/Thermoelectric_generator — linked to in the Wikipedia article cited by Applicant).  Examiner’s previous position regarding Kuroda teaching sensors 32-33 as a form of thermoelectric generators is an overly-broad interpretation of a thermoelectric generator as would be understood in the pertinent art at the time of filing.  The prior art rejections for all claim(s) have been withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791